DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 20060078422).
Regarding claim 1, Morris discloses a nozzle assembly for a gas turbine engine (Par. 0002) comprising an outer band (Fig. 2b, item 21) an inner band spaced from the outer band (Fig. 2b, item 22) a set of airfoils extending between the outer band and the inner band (Fig. 2b, item 24) a throat defined as a minimum cross-sectional area between adjacent airfoils of the set of airfoils (Fig. 3, item 29) additional material provided at the throat with the additional material provided on, extending over and covering at least a portion of one airfoil of the set of airfoils (Fig. 2b shows additional material 20 provided on both bands and up to and contacting the airfoil, which is on the set of airfoils. As long as the material contacts the airfoil, it is located on the airfoil. As long as the material contacts some point of the airfoil radially above where the base material is added (which is shown in Figure 2b), the material extends over and covers at least a portion of the airfoil), and extending over and covering at least a portion of one of the inner band or the outer band (Figure 2b shows the added material extending over and covering portions of both the inner and outer bands) at least one formed portion formed into the additional material (Par. 0024 describes machining item 20 to provide additional nozzle area) wherein the formed portion is defined by removing at least some material from the additional material at the throat (Par. 0024 describes machining item 20 to provide additional nozzle area).
Regarding claim 2, Morris discloses that the additional material is provided on both of the outer band and the inner band (Figure 2b shows the additional material (20) provided on both bands (26 and 28)).
Regarding claim 9, Morris discloses that the set of airfoils includes a set of vanes in a high pressure turbine (Par. 0026).
Regarding claim 10, Morris discloses that the set of vanes is in a first stage of the high pressure turbine (Fig. 2a shows the vane 31 being the first stage of the HPT).
Regarding claim 11, Morris discloses the formed portion is formed as additional material and is formed to form the throat to be met at maximum deviation (Par. 0024 describes machining item 20 (additional material) to provide additional nozzle area and any machining can meet an arbitrary maximum deviation).
Regarding claim 12, Morris discloses the formed portion is aerodynamically contoured to minimize flow separation or turbulence created by the formed portion (Paragraph 0024 describes machining the coating to increase nozzle area, which is capable of minimizing flow separation and turbulence. The claim does not set forth a point that the amounts are minimized from, so any number is minimized from an arbitrary point).
Regarding claim 19, Morris discloses a nozzle for a gas turbine engine (Par. 0002) comprising an outer band (Fig. 2b, item 21) an inner band spaced from the outer band (Fig. 2b, item 22) a first airfoil extending between the outer band and the inner band (Fig. 2b, item 24), a second airfoil extending between the outer band and the inner band, spaced from the first airfoil (Fig. 3, item 23) a throat defined as a minimum cross-sectional area between the first airfoil and the second airfoil (Fig. 3, item 29) additional material provided at the throat (Fig. 2b shows additional material 20 provided on the inner band at the throat) extending over and covering at least a portion of on the first airfoil (Fig. 2b shows additional material 20 provided on both bands and up to and contacting the airfoil, which is on the set of airfoils. As long as the material contacts the airfoil, it is located on the airfoil. As long as the material contacts some point of the airfoil radially above where the base material is added (which is shown in Figure 2b), the material extends over and covers at least a portion of the airfoil), and extending over and covering at least a portion of one of the inner band or the outer band (Figure 2b shows the added material extending over and covering portions of both the inner and outer bands)  a formed portion formed into the additional material (Par. 0024 describes machining item 20 to provide additional nozzle area) at the throat and defining the minimum cross-sectional area for the throat (Par. 0024 describes machining item 20 to provide additional nozzle area).
Regarding claim 20, Morris discloses the formed portion includes a greatest thickness for the additional material provided at the throat (Paragraphs 0024 and 0029 describes that it is possible to provide the maximum flow area at the throat, which would be the greatest thickness of the formed portion).
Regarding claim 21, Morris discloses the formed portion is formed by electrical discharge machining. Specifically, this claim is a product by process claim, and as there is no clear disclosure of what specific structure is imparted upon the claim by the usage of electrical discharge machining. The specification does not specifically mention EDM but it could be included in “adapted machining”, even then though no specific structure is implied by the steps of electrical discharge machining. Because of this and the fact that Morris teaches the structural limitations of the claim as set forth in the rejection of claim 1 above, the limitations of the claim are met. See MPEP 2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20060078422) in view of Ramirez (US 20200318484).
Regarding claim 3, Morris discloses the limitations of claim 1 as set forth in the above 102 rejection. Morris discloses machining the TBC to provide formed portions and describes having one formed portion provided on the outer band (Paragraph 0012 describes machining either the inner band or the outer band). However, Morris does not explicitly disclose machining a formed portion on one of the airfoils of the set of airfoils and another formed portion on another airfoil. Morris and Ramirez are analogous prior art because both describe providing endwall structures and forms for gas turbine vanes. Ramirez teaches a depression (Fig. 2B item 80) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil) and a differing formed portion on a different one of the airfoils (Fig. 2B, item 96) and the depression (92-96) extends the entire chord of the airfoil so it is provided at some point at the exact throat location. Ramirez further teaches that the airfoils can be stator vanes (Par. 0016) and that the contouring of the inner surface reduces endwall losses (Par. 0004). As described above, Morris already provides the ability and desire to machine down the TBC to change the flow area between the vanes, meaning that providing this contouring of Ramirez into the system of Morris would be very possible by simply machining down the TBC to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contouring from Ramirez into the inner endwall structure of Morris because the contour of Ramirez provides reduced endwall losses for the turbine.
Regarding claim 7, Morris discloses the limitations of claim 1 as set forth in the above 102 rejection. Morris discloses machining the TBC to provide formed portions and describes having one formed portion provided on the outer band (Paragraph 0012 describes machining either the inner band or the outer band). However, Morris does not explicitly disclose the formed portion having an arcuate profile. Morris and Ramirez are analogous prior art because both describe providing endwall structures and forms for gas turbine vanes. Ramirez teaches a formed portion with an arcuate profile (Fig. 2B items 80, 82, 92, and 94 show formed portions with curved profiles, meaning they are arcuate). As described above, Morris already provides the ability and desire to machine down the TBC to change the flow area between the vanes, meaning that providing this contouring of Ramirez into the system of Morris would be very possible by simply machining down the TBC to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contouring from Ramirez into the inner endwall structure of Morris because the contour of Ramirez provides reduced endwall losses for the turbine.

Claims 1-3, 7, 11-12, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macelroy (US 20130202427) in view of Ramirez (US 20200318484).
Regarding claim 1, Macelroy discloses a nozzle assembly for a gas turbine engine (Figure 2) comprising an outer band (Fig. 7, item 24) an inner band spaced from the outer band (Fig. 7, item 26) a set of airfoils extending between the outer band and the inner band (Fig. 5, item 20) a throat defined as a minimum cross-sectional area between adjacent airfoils of the set of airfoils (Figures 6 and 7 show the throat created) additional material provided at the throat with the additional material provided on, extending over and covering at least a portion of one airfoil of the set of airfoils (Fig. 5 shows additional material 30 provided on both bands and up to and contacting the airfoil, which is on the set of airfoils. As long as the material contacts the airfoil, it is located on the airfoil. Further, Figure 6 shows material added that also contacts the airfoil (46). As long as the material contacts some point of the airfoil radially above where the base material is added (which is shown in Figure 2b), the material extends over and covers at least a portion of the airfoil), and one of the inner band or the outer band (Fig. 7 shows additional material 30 provided on both bands). However, Macelroy does not explicitly disclose at least one formed portion formed into the additional material wherein the formed portion is defined by removing at least some material from the additional material at the throat.
Macelroy and Ramirez are analogous prior art because both describe vane systems for gas turbine engines. Ramirez teaches a depression (Fig. 2B either 80 or 92) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil). Ramirez further teaches that the airfoils can be stator vanes (Par. 0016) and that the contouring of the inner surface reduces endwall losses (Par. 0004). Macelroy is capable of machining the material (it is a braze metal material, which is capable of being machined), meaning that providing this contouring of Ramirez into the system of Macelroy would be very possible by simply machining down the material using a known machining method to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contouring from Ramirez into the inner endwall structure of Macelroy because the contour of Ramirez provides reduced endwall losses for the turbine.
Regarding claim 2, Macelroy in view of Ramirez teaches that the additional material is provided on both of the outer band and the inner band (Figure 7, item 30).
Regarding claim 3, Macelroy in view of Ramirez teaches the at least one formed portion includes at least three formed portions, with a first formed portion of the at least three formed portions provided on the outer band, a second formed portion of the at least three formed portions provided on one airfoil of the set of airfoils, and a third formed portion of the at least three formed portions provided on another airfoil at the throat of the set of airfoils. Ramirez teaches a depression (Fig. 2B item 80) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil) and a differing formed portion on a different one of the airfoils (Fig. 2B, item 96) and the depression (92-96) extends the entire chord of the airfoil so it is provided at some point at the exact throat location.
Regarding claim 7, Macelroy in view of Ramirez teaches the at least one formed portion has an arcuate profile. Ramirez teaches a formed portion with an arcuate profile (Fig. 2B items 80, 82, 92, and 94 show formed portions with curved profiles, meaning they are arcuate).
Regarding claim 11, Macelroy in view of Ramirez teaches the formed portion is formed as additional material and is formed to form the throat to be met at maximum deviation (the rejection of claim 1 above describes machining to provide additional nozzle area and any machining can meet an arbitrary maximum deviation).
Regarding claim 12, Macelroy in view of Ramirez teaches the formed portion is aerodynamically contoured to minimize flow separation or turbulence created by the formed portion (Ramirez paragraph 0004).
Regarding claim 19, Macelroy discloses a nozzle for a gas turbine engine (Figure 2) comprising an outer band (Fig. 7, item 24) an inner band spaced from the outer band (Fig. 7, item 26) a first airfoil extending between the outer band and the inner band (Fig. 2b, item 20), a second airfoil extending between the outer band and the inner band, spaced from the first airfoil a throat defined as a minimum cross-sectional area between adjacent airfoils of the set of airfoils (Figures 6 and 7 show the throat created) additional material provided at the throat extending over and covering at least a portion of the first airfoil (Fig. 5 shows additional material 30 provided on both bands and up to and contacting the airfoil, which is on the set of airfoils. As long as the material contacts the airfoil, it is located on the airfoil. Further, Figure 6 shows material added that also contacts the airfoil (46). As long as the material contacts some point of the airfoil radially above where the base material is added (which is shown in Figure 2b), the material extends over and covers at least a portion of the airfoil), and extending over and covering at least a portion of one of the inner band or the outer band (Fig. 7 shows additional material 30 provided on both bands). However, Macelroy does not explicitly disclose at least one formed portion formed into the additional material wherein the formed portion is defined by removing at least some material from the additional material at the throat.
Macelroy and Ramirez are analogous prior art because both describe vane systems for gas turbine engines. Ramirez teaches a depression (Fig. 2B either 80 or 92) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil). Ramirez further teaches that the airfoils can be stator vanes (Par. 0016) and that the contouring of the inner surface reduces endwall losses (Par. 0004). Macelroy is capable of machining the material (it is a braze metal material, which is capable of being machined), meaning that providing this contouring of Ramirez into the system of Macelroy would be very possible by simply machining down the material using a known machining method to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contouring from Ramirez 
Regarding claim 22, Macelroy in view of Ramirez teaches that the additional material is a metal (Macelroy Paragraph 0022).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macelroy (US 20130202427) in view of Ramirez (US 20200318484) as applied to claim 1 above, and further in view of Koonankeil (US 20140186164).
Regarding claim 21, Macelroy in view of Ramirez teaches the limitations of claim 1 as set forth in the above 103 rejection and further teaches the formed portion is formed by electrical discharge machining. Specifically, this claim is a product by process claim, and as there is no clear disclosure of what specific structure is imparted upon the claim by the usage of electrical discharge machining. The specification does not specifically mention EDM but it could be included in “adapted machining”, even then though no specific structure is implied by the steps of electrical discharge machining. Because of this and the fact that Macelroy in view of Ramirez teaches the structural limitations of the claim as set forth in the rejection of claim 1 above, the limitations of the claim are met. See MPEP 2113.
Alternatively, Macelroy in view of Ramirez and Koonankeil are analogous prior art because both describe formed gas turbine engine parts. Koonankeil teaches that EDM is a commonly used manufacturing method for metallic gas turbine parts (Par. 0005). Because the system of Macelroy in view of Ramirez does not teach a method to machine the system, one of ordinary skill in the art would have to pick a method of machining metallic parts for gas turbine engines. Because EDM is known to be used in this scenario it would provide predictable results .

Response to Arguments
Applicant's arguments filed 27 May 2021 have been fully considered but they are not persuasive. The applicant states that the prior art does not disclose the additional material being formed on the airfoil but does not point out specifics as to how that is not disclosed in the prior art or address the specifics presented in the non-final rejection addressing the limitations. Regarding the 102 rejection presented above the applicant states that because the material is formed on the band and ends at the airfoil it does not extend over and cover the airfoil. As described above, any material that is added or provided on top of the base material of the endwall covers or extends over the airfoil as long as it touches the airfoil and extends in a radial direction any amount from the base. As this is shown by Morris, the limitations are disclosed. Similar arguments are presented to the 103 rejection, as Macelroy describes the material terminating at the airfoil but the same arguments as presented to the 102 rejection apply here as well. Additional 103 rejections were added to add completeness to the record but no new allowable subject matter is presented.



Allowable Subject Matter
Claims 13 and 15-18 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	12/4/2021